t c summary opinion united_states tax_court edward falls tramble-bey petitioner v commissioner of internal revenue respondent docket no 16518-99s filed date edward falls tramble-bey pro_se robert j burbank for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on the parties’ cross-- motions for summary_judgment the issue for decision is whether petitioner an inmate at a penal institution is entitled to an earned_income_credit as explained in greater detail below we shall grant respondent’s motion for summary_judgment and deny petitioner's motion for summary_judgment background petitioner was initially incarcerated at the missouri department of corrections in date petitioner remained incarcerated throughout the entire taxable_year in issue at the ozark correctional center in fordland missouri as of the date of this opinion petitioner remains incarcerated and his presumptive parole date is date while incarcerated in petitioner participated ina work-release program under the terms of the program petitioner was permitted to leave the ozark correctional center to work but was required to return to the correctional center each day after work pursuant to the work-release program petitioner worked for pre-stressed casting co pre-stressed casting in pre- stressed casting a private-sector company paid wages to petitioner in in the amount of dollar_figure petitioner filed a federal_income_tax return form 1040ez for on his return petitioner reported adjusted_gross_income in the amount of dollar_figure consisting of wages in the amount of dollar_figure and taxable interest_income in the amount of dollar_figure although petitioner reported no tax_liability because of the availability of a personal_exemption and the standard_deduction petitioner claimed an earned_income_credit in the amount of dollar_figure after examining petitioner’s return respondent issued a notice_of_deficiency in the notice respondent determined that petitioner was not entitled to an earned_income_credit because he received wages while in a penal institution thereafter petitioner invoked the court's jurisdiction by filing a timely petition for redetermination prior to trial respondent moved for summary_judgment relying on sec_32 b iv and taylor v commissioner tcmemo_1998_401 respondent contends that petitioner is not entitled to an earned_income_credit because he was incarcerated throughout the year in issue petitioner also moved for summary_judgment prior to trial petitioner contends that he is entitled to the earned_income_credit because pre-stressed casting is a private-sector company which paid him wages for work performed outside the ozark correctional center discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 we turn now to the substantive issue that the parties’ cross-motions present an eligible_individual is allowed an earned_income_credit for the taxable_year in an amount equal to the credit percentage of so much of the taxpayer’s earned_income as does not exceed the earned_income amount see sec_32 farned income includes wages salaries tips and other employee compensation see sec_32 a however earned_income does not include any amount received for services provided by an individual while the individual is an inmate at a penal institution see sec_32 b iv respondent contends that sec_32 b iv is dispositive of the issue before us petitioner contends that sec_32 b iv does not apply because his wages were paid_by a private-sector company for services rendered outside of the ozark correctional center we agree with respondent and disagree with petitioner petitioner misconstrues sec_32 b iv under that section the status of the payor 1ie public or private entity 1s irrelevant likewise the situs where the services are performed ie inside or outside the prison walls is irrelevant rather what is relevant is whether a taxpayer provides services while the taxpayer is incarcerated see taylor v commissioner tcmemo_1998_401 cf lucas v commissioner tcmemo_1999_321 a taxpayer is incarcerated even when the taxpayer 1s outside the prison walls pursuant to a work-release program in other words a taxpayer is incarcerated for the entire period of the taxpayer’s prison sentence or until paroled the legislative_history of sec_32 b iv reveals that congress designed the earned_income_credit to alleviate poverty and to provide work incentives to low-income individuals and that congress determined that these objectives would not be furthered if amounts paid for inmates’ services were included in the definition of earned_income see h rept vol i s rept see sutherland v commissioner tcmemo_2001_8 accordingly congress enacted sec_32 b iv to exclude from the definition of earned_income any amount received for services provided by an individual while the individual is an inmate at a penal institution see id reviewed and adopted as the report of the small_tax_case division conclusion in order to give effect to the foregoing an order and order and decision will be entered denying petitioner's motion for summary_judgment grant-- ing respondent’s motion for summary_judgment and entering decision for respondent
